Case 1:19-cv-03865-AJN-KNF Document 52 Filed 12/22/20 Page 1of1

“NN lus Laboris USA Global HR Lawyers 366 Madison Avenue | 7th Floor

ar a | Ford Harrison New York, New York 10017

Tel 212-453-5900 | Fax 212-453-5959

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

Writer's Direct Dial:

JEFFREY G. DOUGLAS
212-453-5927
JDouglas@fordharrison.com

DOC #:

DATE FILED: _ 12/22/2020

 

December 21, 2020

 

Via ECF
Hon. Alison J. Nathan

United States District Judge

Southern District of New York _

40 Foley Square

New York, NY 10007 t

 

 

 

SO ORDERED. 12/22/2020
Re: Raven Diaz v. Marriott International, Inc. ALISON J. NATHAN, U.S.D J.
Docket No. 19-cv-3865 (AJN) (KNF)
Dear Judge Nathan: SO ORDERED.

This firm represents Defendant Marriot International, Inc. in the above-referenced matter
commenced by pro se Plaintiff Raven Diaz. We write pursuant to Your Honor’s Individual
Practices in Civil Cases and with Plaintiff's consent to re uest a thirt, 30 da_ extension of time
for the parties to file their motions for summary judgment, making the deadline January 25, 2021.
The parties’ current deadline is December 24, 2020. This is the parties’ first request for an
extension of time to move for summary judgment.

Defendant makes this request for several reasons. First, due to the recent uptick in
COVID-19 cases, which has hit Defendant’s counsel’s office particularly hard, Defendant's
counsel’s office is currently closed and several staff members have confirmed cases. Second,
the deadline to complete fact discovery ended on November 24, 2020. On that day, Plaintiff
served supplemental discovery requests, for which Defendant is providing responses. Third, due
to the COVID-19 pandemic there was significant delay from the court reporting service delivering
the transcripts from the depositions. For these reasons, Defendant respectfully requests the
above-referenced thirty (30) day extension of time for the parties to file motions for summary
judgment.

We thank the Court for its attention to this matter.
Sincerely,
s/ Jeffrey Douglas
JEFFREY G. DOUGLAS
JGD

Ce: Plaintiff (via email ravendprose1999@qmail.com)

 

www.fordharrison.com | www.iuslaboris.com
